SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended31 January, 2015 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Total Voting Rights dated 02January 2015 Exhibit 1.2 Director/PDMR Shareholding dated06January 2015 Exhibit 1.3 Blocklisting Interim Review dated08January2015 Exhibit 1.4 Blocklisting Interim Review dated08January2015 Exhibit 1.5 Director/PDMR Shareholding dated12January2015 Exhibit 1.6 Director/PDMR Shareholding dated19January2015 Exhibit 1.7 Director/PDMR Shareholding dated21January2015 Exhibit 1.8 Total Voting Rights dated30January 2015 Exhibit 1.1 BP p.l.c. - Total Voting Rights BP p.l.c. - 2January 2015 BP p.l.c. Total voting rights and share capital As at 31 December 2014, the issued share capital of BP p.l.c. comprised 18,234,858,213 ordinary shares (excluding treasury shares) par value US$0.25 per share, each with one vote; and 12,706,252 preference shares par value £1 per share with two votes for every £5 in nominal capital held. The number of ordinary shares which have been bought back and are held in treasury by BP p.l.c. is 1,771,103,080. These treasury shares are not taken into consideration in relation to the payment of dividends and voting at shareholder meetings. The total number of voting rights in BP p.l.c. is 18,239,940,713. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FCA's Disclosure and Transparency Rules. This announcement is made in accordance with the requirements of Disclosure and Transparency Rule 5.6. Exhibit 1.2 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. -6January 2015 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified on 6 January 2015 that on 19 December 2014 Mr Ian Davis, a Director of BP p.l.c., acquired 318 BP ordinary shares (ISIN number GB0007980591) at a reference share price of $6.946 per share through the BP Scrip Dividend Programme. This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.3 ﻿ BP p.l.c. - Blocklisting Interim Review BP p.l.c. -8January 2015 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 8 January 2015 Name of applicant: BP p.l.c. Name of scheme: The BP Group Savings Related Share Options Period of return: From: 1 July 2014 To: 31 December 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Denise Dillon Telephone number of contact: Exhibit 1.4 ﻿﻿ BP p.l.c. - Blocklisting Interim Review BP p.l.c. -8January 2015 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 8 January 2015 Name of applicant: BP p.l.c. Name of scheme: The Executive Share Option Scheme Period of return: From: 1 July 2014 To: 31 December 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Denise Dillon Telephone number of contact: Exhibit 1.5 ﻿ BP p.l.c. - Director/PDMR Shareholding BP p.l.c. -12January 2015 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised that on 12 January 2015 the following Director and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £3.9865 per share through participation in the BP ShareMatch UK Plan:- Director Dr B. Gilvary 80 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 80 shares Mr B. Looney78 shares Mr D. Sanyal 78 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.6 ﻿ BP p.l.c. - Director/PDMR Shareholding BP p.l.c. - 19January 2015 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was informed on 19 January 2015, that the following Director and senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the numbers of BP ordinary shares (ISIN number GB0007980591) shown opposite their names on 15 January 2015 at a value of £3.86500 per ordinary share, as a result of the vesting of awards made under the BP Deferred Annual Bonus Plan. Director Dr B Gilvary 44,780 Other Persons Discharging Managerial Responsibilities Mr R Bondy 44,780 Mr M T Erginbilgic31,858 Mr B Looney 30,531 Mr D Sanyal 20,278 Mr H Schuster 25,043 This notice is given in fulfilment of the obligation under DTR3.1.4R. Exhibit 1.7 ﻿ BP p.l.c. - Director/PDMR Shareholding BP p.l.c. -21January 2015 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was informed on 21 January 2015 that the following senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the numbers of BP ADSs (ISIN number US0556221044) shown opposite their names on 20 January 2015 at a value of US$35.730 per ADS, as a result of the vesting of awards made under the BP Deferred Annual Bonus Plan. Mr R Fryar 5,152.847 ADSs (equivalent to approximately 30,917 ordinary shares) Mr A Hopwood 7,434.685 ADSs (equivalent to approximately 44,608 ordinary shares) Mrs K Landis 3,896.635 ADSs (equivalent to approximately 23,380 ordinary shares) Mr H L McKay7,851.743 ADSs (equivalent to approximately 47,110 ordinary shares) This notice is given in fulfillment of the obligation under DTR3.1.4R. Exhibit 1.8 ﻿ BP p.l.c. - Total Voting Rights BP p.l.c. -30January 2015 BP p.l.c. Total voting rights and share capital As at 30 January 2015, the issued share capital of BP p.l.c. comprised 18,235,726,807 ordinary shares (excluding treasury shares) par value US$0.25 per share, each with one vote; and 12,706,252 preference shares par value £1 per share with two votes for every £5 in nominal capital held. The number of ordinary shares which have been bought back and are held in treasury by BP p.l.c. is 1,770,234,486. These treasury shares are not taken into consideration in relation to the payment of dividends and voting at shareholder meetings. The total number of voting rights in BP p.l.c. is 18,240,809,307. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FCA's Disclosure and Transparency Rules. This announcement is made in accordance with the requirements of Disclosure and Transparency Rule 5.6. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:03February 2015 /s/ J. BERTELSEN J. BERTELSEN Deputy Secretary
